Exhibit 10.20

MEZZANINE GUARANTY AGREEMENT

 

THIS MEZZANINE GUARANTY AGREEMENT (this “Guaranty”) is executed as of December
28, 2012 by INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation
(“Guarantor”), for the benefit of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
banking association chartered under the laws of the United States of America
(“Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to that certain Mezzanine Promissory Note, dated of even date
herewith, executed by IREIT DG SPE II Member, L.L.C., a Delaware limited
liability company (“Borrower”), and payable to the order of Lender in the
original principal amount of Two Million Four Hundred Eighty Thousand and No/100
Dollars ($2,480,000.00) (together with all renewals, modifications, increases
and extensions thereof, the “Note”), Borrower has become indebted, and may from
time to time be further indebted, to Lender with respect to a loan (the “Loan”)
which is secured by that certain Mezzanine Pledge and Security Agreement of even
date (together with all renewals, modifications, increases and extensions
thereof, the “Security Instrument”), and further evidenced, secured or governed
by other instruments and documents executed in connection with the Loan
(together with the Note and the Security Instrument, the “Loan Documents”); and

WHEREAS, Borrower owns 100% of the outstanding interests in each of the entities
set forth on Schedule A attached hereto (collectively, “Mortgage Borrower”),
which Mortgage Borrower has executed on or about the date hereof a certain loan
agreement, promissory note, mortgages, deeds of trust, deeds to secure debt and
certain other documents, each in favor of Lender (the “Mortgage Loan
Documents”), evidencing a mortgage loan in the amount of $4,140,000.00 (the
“Mortgage Loan”);

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

WHEREAS, Guarantor is an affiliate of Borrower, and Guarantor will benefit from
Lender’s making the Loan to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

1

 

 

ARTICLE 1 - NATURE AND SCOPE OF GUARANTY

Section 1.1            Guaranty of Obligation

. Guarantor hereby irrevocably and unconditionally guarantees to Lender and its
successors and assigns the payment of the Guaranteed Obligations as and when the
same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

Section 1.2            Definition of Guaranteed Obligations. As used herein, the
term “Guaranteed Obligations” means the full and prompt payment to Lender of the
principal and interest, and all other sums that become due under the terms of
the Note and the performance of all obligations thereunder, without deduction by
reason of any set-off, defense, or counterclaim, and irrespective of any
invalidity thereof, the unenforceability thereof, or the insufficiency,
invalidity, or unenforceability of any security therefor.

Section 1.3            Nature of Guaranty

. This Guaranty is an irrevocable, absolute, continuing guaranty of payment and
not a guaranty of collection. This Guaranty may not be revoked by Guarantor and
shall continue to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by Guarantor and after (if
Guarantor is a natural person) Guarantor’s death (in which event this Guaranty
shall be binding upon Guarantor’s estate and Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of Guarantor to Lender with respect to the Guaranteed Obligations.
This Guaranty may be enforced by Lender and any subsequent holder of the Note
and shall not be discharged by the assignment or negotiation of all or part of
the Note.

Section 1.4            Guaranteed Obligations Not Reduced by Offset

. The Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower, or any
other party, against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

2

 

 

Section 1.5            Payment By Guarantor

. If all or any part of the Guaranteed Obligations shall not be punctually paid
when due, whether at demand, maturity, acceleration or otherwise, Guarantor
shall, within three (3) Business Days of written demand by Lender, and without
any further presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.

Section 1.6            No Duty To Pursue Others

. It shall not be necessary for Lender (and Guarantor hereby waives any rights
which Guarantor may have to require Lender), in order to enforce the obligations
of Guarantor hereunder, first to (i) institute suit or exhaust its remedies
against Borrower or others liable on the Loan or the Guaranteed Obligations or
any other person, (ii) enforce Lender’s rights against any Collateral (as
defined in the Security Instrument) which shall ever have been given to secure
the Loan, (iii) enforce Lender’s rights against any other guarantors of the
Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to Lender against any Collateral which shall ever
have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

Section 1.7            Waivers

. Guarantor agrees to the provisions of the Loan Documents, and, except as
specifically set forth herein, hereby waives notice of: (i) any loans or
advances made by Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any
amendment or extension of the Note, the Security Instrument or of any other Loan
Documents, (iv) the execution and delivery by Borrower and Lender of any other
loan or credit agreement or of Borrower’s execution and delivery of any
promissory notes or other documents arising under the Loan Documents or in
connection with the Collateral, (v) the occurrence of any breach by Borrower or
an Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any Collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender, and, generally,
all demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and the obligations hereby guaranteed.

3

 

 

Section 1.8            Payment of Expenses

. In the event that Guarantor should breach or fail to timely perform any
provisions of this Guaranty, Guarantor shall, immediately upon demand by Lender,
pay Lender all costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.

Section 1.9            Effect of Bankruptcy

. In the event that, pursuant to any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law, or any judgment, order or decision
thereunder, Lender must rescind or restore any payment, or any part thereof,
received by Lender in satisfaction of the Guaranteed Obligations, as set forth
herein, any prior release or discharge from the terms of this Guaranty given to
Guarantor by Lender shall be without effect, and this Guaranty shall remain in
full force and effect. It is the intention of Borrower and Guarantor that
Guarantor’s obligations hereunder shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.

Section 1.10        Waiver of Subrogation, Reimbursement and Contribution

. Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates, during
any period in which the Loan remains unsatisfied, any and all rights it may now
or hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Lender), to
assert any claim against or seek contribution, indemnification or any other form
of reimbursement from Borrower or any other party liable for payment of any or
all of the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.

Section 1.11        Borrower

. The term “Borrower” as used herein shall include any new or successor
corporation, association, partnership (general or limited), limited liability
company, joint venture, trust or other individual or organization formed as a
result of any merger, reorganization, sale, transfer, devise, gift or bequest of
Borrower or any interest in Borrower.

4

 

 

ARTICLE 2 - EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

Section 2.1            Modifications

. Any renewal, extension, increase, modification, alteration or rearrangement of
all or any part of the Guaranteed Obligations, the Note, the Security
Instrument, the other Loan Documents, or any other document, instrument,
contract or understanding between Borrower and Lender, or any other parties,
pertaining to the Guaranteed Obligations or any failure of Lender to notify
Guarantor of any such action.

Section 2.2            Adjustment

. Any adjustment, indulgence, forbearance or compromise that might be granted or
given by Lender to Borrower or any Guarantor.

Section 2.3            Condition of Borrower or Guarantor

. The insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Borrower, Guarantor or any other
party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of Borrower or Guarantor, or any sale, lease or
transfer of any or all of the assets of Borrower or Guarantor, or any changes in
the shareholders, partners or members of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.

Section 2.4            Invalidity of Guaranteed Obligations

. The invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including without
limitation the fact that (i) the Guaranteed Obligations, or any part thereof,
exceeds the amount permitted by law, (ii) the act of creating the Guaranteed
Obligations or any part thereof is ultra vires, (iii) the officers or
representatives executing the Note, the Security Instrument or the other Loan
Documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) the Borrower has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the

5

 

execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Security
Instrument or any of the other Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.

Section 2.5            Release of Obligors

. Any full or partial release of the liability of Borrower on the Guaranteed
Obligations, or any part thereof, or of any co-guarantors, or any other person
or entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations, or any part thereof, it being recognized,
acknowledged and agreed by Guarantor that Guarantor may be required to pay the
Guaranteed Obligations in full without assistance or support of any other party,
and Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other parties to pay or perform the Guaranteed Obligations.

Section 2.6            Other Collateral

. The taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations.

Section 2.7            Release of Collateral

Any release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including without limitation negligent, willful, unreasonable or
unjustifiable impairment) of any Collateral, property or security at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.

Section 2.8            Care and Diligence

. The failure of Lender or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such Collateral, property or security, including
but not limited to any neglect, delay, omission, failure or refusal of Lender
(i) to take or prosecute any action for the collection of any of the Guaranteed
Obligations or (ii) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or (iii) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.

6

 

 

Section 2.9            Unenforceability

. The fact that any collateral, security, security interest or lien contemplated
or intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations, or any part thereof, shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
Collateral for the Guaranteed Obligations.

Section 2.10        Offset

. The Note, the Security Instrument, the Guaranteed Obligations and the
liabilities and obligations of the Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower against Lender, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

Section 2.11        Merger

. The reorganization, merger or consolidation of Borrower into or with any other
corporation or entity.

Section 2.12        Preference

. Any payment by Borrower to Lender is held to constitute a preference under
bankruptcy laws, or for any reason Lender is required to refund such payment or
pay such amount to Borrower or someone else.

Section 2.13        Other Actions Taken or Omitted

. Any other action taken or omitted to be taken with respect to the Loan
Documents, the Guaranteed Obligations, or the security and collateral therefor,
whether or not such action or omission prejudices Guarantor or increases the
likelihood that Guarantor will be required to pay the Guaranteed Obligations
pursuant to the terms hereof, it is the unambiguous and unequivocal intention of
Guarantor that Guarantor shall be obligated to pay the Guaranteed Obligations
when due, notwithstanding any occurrence, circumstance, event, action, or
omission whatsoever, whether contemplated or uncontemplated, and whether or not
otherwise or particularly described herein, which obligation shall be deemed
satisfied only upon the full and final payment and satisfaction of the
Guaranteed Obligations.

7

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

Section 3.1            Benefit

. Guarantor is an affiliate of Borrower and/or is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.

Section 3.2            Familiarity and Reliance

. Guarantor is familiar with, and has independently reviewed books and records
regarding, the financial condition of the Borrower and is familiar with the
value of any and all Collateral intended to be created as security for the
payment of the Note or Guaranteed Obligations; however, Guarantor is not relying
on such financial condition or the Collateral as an inducement to enter into
this Guaranty.

Section 3.3            No Representation By Lender

. Neither Lender nor any other party has made any representation, warranty or
statement to Guarantor in order to induce the Guarantor to execute this
Guaranty.

Section 3.4            Guarantor’s Financial Condition

. As of the date hereof, and after giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities.

Section 3.5            Legality

. The execution, delivery and performance by Guarantor of this Guaranty and the
consummation of the transactions contemplated hereunder do not, and will not,
contravene or conflict with any law, statute or regulation whatsoever to which
Guarantor is subject or constitute a default (or an event which with notice or
lapse of time or both would constitute a default) under, or result in the breach
of, any indenture, mortgage, deed of trust, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

8

 

 

Section 3.6            No Litigation

. As of the date hereof, Guarantor is not subject to any pending or, to the best
of Guarantor’s knowledge, threatened litigation or governmental proceedings
which might materially adversely affect Guarantor’s condition (financial or
otherwise) or business.

Section 3.7            Survival

. All representations and warranties made by Guarantor herein shall survive the
execution hereof.

ARTICLE 4 - SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1            Subordination of All Guarantor Claims

. As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of Borrower to Guarantor, whether such debts and liabilities now
exist or are hereafter incurred or arise, or whether the obligations of Borrower
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or liabilities be evidenced
by note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. Upon the occurrence of an Event of
Default and during the continuance thereof or the occurrence of an event which
would, with the giving of notice or the passage of time, or both, constitute an
Event of Default, Guarantor shall not receive or collect, directly or
indirectly, from Borrower or any other party any amount upon the Guarantor
Claims unless and until the Loan has been repaid in full.

Section 4.2            Claims in Bankruptcy

. In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief, or other insolvency proceedings involving Guarantor as debtor,
Lender shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Guarantor hereby assigns such dividends and payments to
Lender. Should Lender receive, for application upon the Guaranteed Obligations,
any such dividend or payment which is otherwise payable to Guarantor, and which,
as between Borrower and Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Lender in full of the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.

9

 

 

Section 4.3            Payments Held in Trust

. In the event that, notwithstanding anything to the contrary in this Guaranty,
Guarantor should receive any funds, payment, claim or distribution which is
prohibited by this Guaranty, Guarantor agrees to hold in trust for Lender an
amount equal to the amount of all funds, payments, claims or distributions so
received, and agrees that it shall have absolutely no dominion over the amount
of such funds, payments, claims or distributions so received except to pay them
promptly to Lender, and Guarantor covenants promptly to pay the same to Lender.

Section 4.4            Liens Subordinate

. Guarantor agrees that any liens, security interests, judgment liens, charges
or other encumbrances upon Borrower’s assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of Guarantor or Lender presently exist or are hereafter
created or attach. During any period in which the Loan remains unsatisfied,
guarantor shall not, without the prior written consent of Lender, (i) exercise
or enforce any creditor’s right it may have against Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgage, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor.

ARTICLE 5 - MISCELLANEOUS

Section 5.1            Waiver

. No failure to exercise, and no delay in exercising, on the part of Lender, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right. The rights of Lender hereunder shall be in addition
to all other rights provided by law. No modification or waiver of any provision
of this Guaranty, nor consent to departure therefrom, shall be effective unless
in writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.

Section 5.2            Notices

. Any notice, demand, statement, request or consent made hereunder shall be in
writing and shall be deemed to be received by the addressee on the third day
following the day such notice is deposited with the United States Postal Service
first class certified mail, return receipt requested, addressed to the address,
as set forth below, of the party to whom such notice is to be given, or to such
other address as either party shall in like manner designate in writing. The
addresses of the parties hereto are as follows:

10

 

 

If to Guarantor:   Inland Real Estate Investment Corporation
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Catherine Lynch, Chief Financial Officer
Facsimile No.: (630) 645-2082

With a copy to:   The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Robert H. Baum, General Counsel
Facsimile No.: (630) 218-4900

 

If to Lender:       JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:    JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Nancy Alto
Facsimile No.: (212) 623-4779

with an additional copy to:      Katten Muchin Rosenman LLP
550 South Tryon Street, Ste. 2900
Charlotte, North Carolina 28202-4213
Attention: Daniel S. Huffenus, Esq.
Facsimile No.: (704) 344-3056

 

Section 5.3            Governing Law

. This Guaranty shall be governed in accordance with the laws of the State of
New York.

Section 5.4            Invalid Provisions

. If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

11

 

 

Section 5.5            Amendments

. This Guaranty may be amended only by an instrument in writing executed by the
party or an authorized representative of the party against whom such amendment
is sought to be enforced.

Section 5.6            Parties Bound; Assignment; Joint and Several

. This Guaranty shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives;
provided, however, that Guarantor may not, without the prior written consent of
Lender, assign any of its rights, powers, duties or obligations hereunder. If
Guarantor consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

Section 5.7            Headings

. Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Guaranty.

Section 5.8            Recitals

. The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Guaranty and shall be considered prima facie evidence of the facts and
documents referred to therein.

Section 5.9            Counterparts

. To facilitate execution, this Guaranty may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single instrument. It shall not be necessary in making
proof of this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

Section 5.10        Rights and Remedies

. If Guarantor becomes liable for any indebtedness owing by Borrower to Lender,
by endorsement or otherwise, other than under this Guaranty, such liability
shall not be in any manner impaired or affected hereby and the rights of Lender
hereunder shall be cumulative of any and all other rights that Lender may ever
have against Guarantor. The exercise by Lender of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.

12

 

 

Section 5.11        Other Defined Terms

. Any capitalized term utilized herein shall have the meaning as specified in
the Security Instrument, unless such term is otherwise specifically defined
herein.

Section 5.12        Entirety

. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND LENDER
WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND LENDER.

Section 5.13        Waiver of Right To Trial By Jury

. GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
NOTE, SECURITY INSTRUMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.

Section 5.14        Reinstatement in Certain Circumstances

. If at any time any payment of the principal of or interest under the Note or
any other amount payable by the Borrower under the Loan Documents is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, the Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment has been due but not made at such time.

13

 

 

Section 5.15        Covenant Regarding Proceedings

. Guarantor shall give prompt written notice to Lender of any litigation or
governmental proceedings known by Guarantor to be pending or threatened against
Guarantor which in Guarantor’s reasonable judgment might materially adversely
affect Guarantor’s condition (financial or otherwise) or business.

 

[NO FURTHER TEXT ON THIS PAGE]

14

 

EXECUTED as of the day and year first above written.

GUARANTOR:

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

By: /s/ Catherine L. Lynch
Name: Catherine L. Lynch
Title: CFO

15

 

SCHEDULE A

 

MORTGAGE BORROWER

 

 

1.IREIT Mobile Moffett DG, L.L.C., a Delaware limited liability company

2.IREIT Daleville DG, L.L.C., a Delaware limited liability company

3.IREIT Valley DG, L.L.C., a Delaware limited liability company

4.IREIT Maryville DG, L.L.C., a Delaware limited liability company

5.IREIT LaGrange Hamilton DG, L.L.C., a Delaware limited liability company

6.IREIT LaGrange Wares Cross DG, L.L.C., a Delaware limited liability company

7.IREIT Brooks DG, L.L.C., a Delaware limited liability company

 

16

